Case 1:18-cv-02185-LJL Document 273-41 Filed 04/06/20 Page 1 of 2




                     Exhibit MM
4/3/2020                   Case 1:18-cv-02185-LJLMember
                                                    Document          273-41
                                                        list of 13th CPPCC      Filed
                                                                           National    04/06/20
                                                                                    Committee released Page 2 of 2




    April 3, 2020 Friday                                                                                                   [简体] [English]



 HOME > News

                                           Member list of 13th CPPCC National Committee released

                                                    http://www.cppcc.gov.cn     2018-01-25     source:xinhua


                                                          font size:[big][middle][small]   print   close



            BEIJING, Jan. 25 (Xinhua) -- The full list of members of the 13th National Committee of the Chinese
            People's Political Consultative Conference (CPPCC) has been released.


            Consisting of 2,158 names, the list was approved at the 24th session of the Standing Committee of the 12th
            CPPCC National Committee, which concluded Wednesday.


            A total of 859 are from the Communist Party of China (CPC), accounting for 39.8 percent of listed members.


            All the 56 ethnic groups of China are represented in the nation's top advisory body.


            The average age of members is 55.9, and 1,971 of them hold college degrees or above, with 105
            academicians of the Chinese Academy of Sciences and the Chinese Academy of Engineering.


            Authorized by the CPC Central Committee, You Quan, head of the United Front Work Department of the
            CPC Central Committee, addressed the session on the name list Tuesday, saying that the nomination of
            members had upheld the leadership of the Party, as all members were nominated by Party organizations.


            He said the process had been democratic as all the non-Communist parties, the All-China Federation of
            Industry and Commerce, and personalities of no parties had been consulted.


            All the nominees had gone through meticulous examinations in terms of their political stance, integrity of
            character and public image, You said, adding those who failed the examinations had been rejected.


            According to You, the list is highly representative, including government officials, entrepreneurs, military
            officers, members of non-Communist parties, personalities of no parties, experts and scholars, personalities
            from Hong Kong and Macao, representatives of minor ethnic groups and religions.


            More workers and farmers made the list, which also includes basic education and vocational education
            workers, as well as doctors, nurses, public health and disease prevention workers at grassroots levels.



                                                  ContatUs|Address:No.23,Taipingqiao STreet,Beijing 100811,
                                                                      CopyRight CPPCC




www.cppcc.gov.cn/zxww/2018/02/26/ARTI1519615396504299.shtml                                                                                 1/1
